   8:21-cr-00132-BCB-MDN Doc # 51 Filed: 08/02/21 Page 1 of 1 - Page ID # 91




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:21CR132
                                            )
      vs.                                   )
                                            )                   ORDER
ANDRES RUNNINGSHIELD,                       )
TARIQ THOMAS,                               )
                                            )
                    Defendants.             )


      This matter is before the court on defendant, Tariq Thomas’ unopposed Motion to
Continue Trial [20]. Counsel was recently appointed as successor counsel for the
Defendant. Counsel has not yet received discovery materials from Defendant’s prior
counsel and will require additional time to prepare this matter for trial. For good cause
shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [20] is granted, as
follows:

      1. The jury trial, for both defendants, now set for August 24, 2021, is continued
         to September 28, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and September 28, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: August 2, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
